Name: 97/305/EC: Council Decision of 29 April 1997 appointing one member and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  parliament;  Europe
 Date Published: 1997-05-17

 Avis juridique important|31997D030597/305/EC: Council Decision of 29 April 1997 appointing one member and two alternate members of the Committee of the Regions Official Journal L 126 , 17/05/1997 P. 0029 - 0029COUNCIL DECISION of 29 April 1997 appointing one member and two alternate members of the Committee of the Regions (97/305/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions 94/65/EC of 26 January 1994 (1) and 95/15/EC of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member and two seats as alternate members of the Committee have become vacant following the resignations of Mr Dieter SpÃ ¶ri, member, and Mr Alfred Geisel and Mr Fritz Hopmeier, alternate members, notified to the Council on 29 October 1996, 24 October 1996 and 29 October 1996 respectively;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Horst MehrlÃ ¤nder is hereby appointed a member of the Committee of the Regions in place of Mr Dieter SpÃ ¶ri for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Frieder Birzele is hereby appointed an alternate member of the Committee of the Regions in place of Mr Alfred Geisel for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr Peter Straub is hereby appointed an alternate member of the Committee of the Regions in place of Mr Fritz Hopmeier for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Luxembourg, 29 April 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.